Exhibit 10.7

 

CONFIDENTIAL TREATMENT REQUESTED

—

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 

 

 

Long-Term Ingot and Wafer Supply Agreement

 

 

between

NorSun AS

and

SunPower Corporation

 

 

 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 

--------------------------------------------------------------------------------


 

This Long-Term Ingot and Wafer Supply Agreement is made on August 9, 2007 (the
“Effective Date”) between

NorSun AS, a Norwegian company with registered address Bankplassen 1, 0151 OSLO
and enterprise number 989 186 493 (hereafter referred to as “NorSun”); and

SunPower Corporation, a company with registered address 3939 North First Street,
San Jose, California 95134, USA (hereafter referred to as “SunPower”).

 

WHEREAS NorSun is active in the field of manufacture and supply of Ingots and
Wafers (as defined herein);

WHEREAS SunPower procures Ingots and Wafers for its manufacture of solar cells
and solar modules;

WHEREAS SunPower and NorSun (each a “Party” and collectively the “Parties”) have
concurrently herewith entered into a Long-Tem Polysilicon Supply Agreement (the
“Polysilicon Agreement”) under which SunPower shall supply NorSun with
polycrystalline silicon in order to permit NorSun to partially satisfy its
obligation to manufacture and supply Ingots, and potentially Wafers, to SunPower
pursuant to this Agreement; and

WHEREAS SunPower desires to purchase Ingots, and potentially Wafers, from
NorSun, and NorSun is willing to supply such Ingots, and potentially Wafers, to
SunPower on the terms and conditions set forth herein.

 

NOW, THEREFORE, the Parties agree as follows:


1.                                       DEFINITIONS


1.1                                 THE “AGREEMENT” SHALL MEAN THIS SIGNED
DOCUMENT AND


1.1.1                        SCHEDULE 1 SPECIFICATION OF INGOTS AND WAFERS, AS
MAY BE UPDATED FROM TIME TO TIME BY MUTUAL AGREEMENT OF THE PARTIES;


1.1.2                        SCHEDULE 2 PRICES, QUANTITIES, YIELD/RATIOS LIMITS,
AND DELIVERY SCHEDULE.


1.1.3                        “ANNUAL QUANTITY” SHALL MEAN ANNUAL VOLUMES AS SET
FORTH IN THE DELIVERY SCHEDULE (SCHEDULE 2).


1.2                                 “CONFIDENTIAL INFORMATION” SHALL HAVE THE
MEANING AS SET FORTH IN SECTION 11.1.


1.3                                 “DELIVERY SCHEDULE” SHALL MEAN SUCH DELIVERY
DATES AND QUANTITIES APPLICABLE TO CERTAIN PERIODS SET FORTH IN SCHEDULE 2.


1.4                                 “EFFECTIVE DATE” SHALL MEAN THE FIRST DATE
WRITTEN ABOVE.

 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 

2

--------------------------------------------------------------------------------


 


1.5                                 “FISCAL YEAR” SHALL MEAN THE PERIOD
BEGINNING ON JANUARY 1ST AND ENDING ON DECEMBER 31ST OF THE SAME YEAR.


1.6                                 “INGOT” SHALL MEAN A SINGLE CRYSTAL SILICON
UNIT TO BE USED IN MANUFACTURING OF PHOTOVOLTAIC WAFERS PER SUNPOWER
SPECIFICATION AS IDENTIFIED IN SCHEDULE 1.


1.7                                 “WAFER” SHALL MEAN A PSEUDO QUADRATIC DISC
SLICED FROM A SINGLE CRYSTAL SILICON INGOT PER SUNPOWER SPECIFICATION AS
IDENTIFIED IN SCHEDULE 1.


1.8                                 “PRODUCTS” SHALL MEAN, COLLECTIVELY, INGOTS
AND WAFERS AS DEFINED ABOVE.


1.9                                 “SUNPOWER-SOURCED PRODUCTS” SHALL MEAN
PRODUCTS MANUFACTURED WITH A CORRESPONDING VOLUME OF POLYSILICON DELIVERED BY
SUNPOWER UNDER THE POLYSILICON AGREEMENT.


1.10                           “THIRD PARTY-SOURCED PRODUCTS” SHALL MEAN
PRODUCTS MANUFACTURED WITH A CORRESPONDING VOLUME OF POLYSILICON SUPPLIED BY
THIRD PARTIES (I.E. OTHER THAN SUNPOWER) TO NORSUN.

 


2.                                       SALE AND PURCHASE


2.1                                 SUBJECT TO THE PROVISIONS OF SECTION 5,
NORSUN SHALL BE OBLIGATED TO SUPPLY, AND SUNPOWER SHALL BE OBLIGATED TO
PURCHASE, (A) DURING THE PERIOD COMMENCING ON THE EFFECTIVE DATE AND EXPIRING ON
DECEMBER 31, 2011, INGOTS IN THE ANNUAL QUANTITIES AS FURTHER SET FORTH IN THE
DELIVERY SCHEDULE (SCHEDULE 2) AND (B) DURING THE PERIOD COMMENCING ON JANUARY
1, 2012 AND EXPIRING ON DECEMBER 31, 2019, INGOTS IN THE ANNUAL QUANTITIES AS
FURTHER SET FORTH IN THE DELIVERY SCHEDULE (SCHEDULE 2); SUBJECT IN THE CASE OF
THIS SUBCLAUSE (B) TO THE PARTIES AGREEING ON THE PRICING FOR SUCH QUANTITIES IN
ACCORDANCE WITH SECTION 3.3 AND VOLUME FOR THIRD PARTY-SOURCED PRODUCTS IN
ACCORDANCE WITH SECTION 5.2.  SUBJECT TO THE PROVISIONS OF SECTIONS 3.2 AND 5,
NORSUN MAY SUPPLY AND SUNPOWER MAY PURCHASE WAFERS IN LIEU OF INGOTS IN
SATISFACTION OF THEIR ANNUAL QUANTITY COMMITMENTS, IN EACH CASE AS MUTUALLY
AGREED BY THE PARTIES DURING THE TERM.  NO INABILITY TO AGREE ON WAFER
QUANTITIES SHALL AFFECT THE PARTIES’ OBLIGATIONS WITH RESPECT TO INGOTS.


2.2                                 ALL SALES AND PURCHASE OF PRODUCTS BETWEEN
THE PARTIES ARE SUBJECT TO AND GOVERNED BY THIS AGREEMENT UNLESS OTHERWISE
EXPRESSLY AGREED IN WRITING (UNDER PURCHASE ORDERS OR OTHERWISE).


2.3                                 UNLESS OTHERWISE CONSENTED TO IN WRITING BY
SUNPOWER, NORSUN SHALL SELL SUNPOWER-SOURCED PRODUCTS EXCLUSIVELY TO SUNPOWER.

 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 

3

--------------------------------------------------------------------------------


 


3.                                       PRICES


3.1                                 THE PRICES FOR INGOTS DELIVERED FOR THE
PERIOD FROM THE EFFECTIVE DATE THROUGH DECEMBER 31, 2011 SHALL BE DETERMINED
ACCORDING TO SCHEDULE 2.


3.2                                 NO LATER THAN DECEMBER 31, 2008 THE PARTIES
SHALL INITIATE DISCUSSIONS ON WAFER PRICES FOR NORSUN’S DELIVERY OF WAFERS TO
SUNPOWER IN LIEU OF INGOTS THROUGH 2011. SUCH WAFER PRICES SHALL BE AGREED IN
WRITING AND APPLY FROM THE DATE DETERMINED BY THE PARTIES. IF THE PARTIES ARE
UNABLE TO AGREE ON WAFER PRICES WITHIN TWO MONTHS AFTER THE DISCUSSIONS ARE
INITIATED, SUCH DISCUSSIONS SHALL CEASE AND BE REOPENED NO LATER THAN ONE FISCAL
YEAR THEREAFTER.  NO INABILITY TO AGREE ON WAFER PRICING SHALL AFFECT THE
PARTIES’ OBLIGATIONS WITH RESPECT TO INGOTS.


3.3                                 THE PRICES FOR PRODUCTS DELIVERED FOR THE
PERIOD FROM JANUARY 1, 2012 THROUGH DECEMBER 31, 2019 SHALL BE DETERMINED PRIOR
TO EACH FISCAL YEAR, AND SHALL BE ESTABLISHED BY MUTUAL WRITTEN AGREEMENT
BETWEEN THE PARTIES.  THE PARTIES SHALL INITIATE DISCUSSIONS TO ESTABLISH SUCH
PRICES NO LATER THAN 120 DAYS PRECEDING ANY FISCAL YEAR TO WHICH SUCH PRICES
SHALL APPLY.  IN THE EVENT THE PARTIES ARE UNABLE TO REACH AGREEMENT NO LATER
THAN 15 DAYS PRIOR TO THE START OF THE APPLICABLE FISCAL YEAR, (A) THE PRODUCT
PRICES FOR SUCH FISCAL YEAR SHALL BE THE SAME AS THE PRODUCT PRICES IN EFFECT
IMMEDIATELY PRIOR TO SUCH FISCAL YEAR AND (B) IF SUCH INABILITY TO REACH
AGREEMENT ON PRICING CONTINUES THROUGH THE END OF SUCH FISCAL YEAR, EITHER PARTY
MAY TERMINATE THIS AGREEMENT PURSUANT TO SECTION 21.


3.4                                 THE PRICES IN SCHEDULE 2 INCLUDE TAXES AND
DUTIES THAT MAY BE IMPOSED IN NORWAY ON THE MANUFACTURING OF THE PRODUCTS, BUT
NO OTHER TAXES OR DUTIES, I.E. TAXES AND DUTIES IMPOSED ON THE IMPORT AND SALE
OF THE PRODUCTS.


3.5                                 IN THE EVENT THAT THE POLYSILICON PRICES
DESCRIBED IN SECTION 4.1 OF THE POLYSILICON AGREEMENT ARE ADJUSTED PURSUANT TO
SECTION 4.2 THEREOF, THE PARTIES SHALL ADJUST THE PRICES ON THE SUNPOWER-SOURCED
PRODUCTS IN AN AMOUNT EQUAL TO SUCH ADJUSTMENT. ANY ADJUSTMENT SHALL APPLY TO
THE SUNPOWER-SOURCED PRODUCTS ASSOCIATED WITH THE NEWLY PRICED POLYSILICON.

 


4.                                       PAYMENT


4.1                                 ALL PAYMENTS FOR PRODUCTS SHALL BE MADE BY
SUNPOWER TO NORSUN NO LATER THAN 30 DAYS FOLLOWING THE DATE OF NORSUN’S
INVOICE.  PAYMENT SHALL BE NET OF ANY AND ALL INVOICE FEES OR OTHER FEES OR
CHARGES, OTHER THAN THOSE SPECIFIED IN THIS AGREEMENT.  ALL INVOICES SHOULD BE
SENT TO SUNPOWER AT ITS REGISTERED OFFICE. NORSUN SHALL SPECIFY ANY TAXES AND
DUTIES CHARGED ON THE INVOICE.


4.2                                 UNLESS OTHERWISE AGREED BY NORSUN, NO
DEDUCTIONS FROM INVOICES BY SUNPOWER ARE PERMITTED.

 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 

4

--------------------------------------------------------------------------------


 


4.3                                 ANY DELAYED PAYMENT UNDER THIS AGREEMENT
SHALL CARRY DELAYED PAYMENT INTEREST OF ***% PER MONTH (***% PER ANNUM) FROM THE
DUE DATE, BASED ON 360 INTEREST DAYS PER YEAR.  IF THE DUE DATE OF ANY PAYMENT
TO BE MADE HEREUNDER FALLS ON A DAY WHICH IS NOT A WORKING DAY IN THE STATE OF
CALIFORNIA, U.S., OR NORWAY, DELAYED PAYMENT INTEREST SHALL COMMENCE FROM THE
FIRST WORKING DAY AFTER THE DUE DATE.

 


5.                                       FIRM COMMITMENT OBLIGATIONS;
ADJUSTMENTS


5.1                                 SUBJECT TO THE PROVISIONS OF THIS SECTION 5,
FOR THE PERIOD FROM THE EFFECTIVE DATE THROUGH DECEMBER 31, 2011, NORSUN SHALL
BE OBLIGED TO SUPPLY AND SUNPOWER SHALL BE OBLIGED TO PURCHASE THE INGOTS IN
SUCH ANNUAL QUANTITIES AS SET FORTH IN THE DELIVERY SCHEDULE; PROVIDED, HOWEVER,
THAT NORSUN’S SUPPLY OBLIGATION TO PROVIDE INGOTS WHICH ARE THIRD PARTY-SOURCED
PRODUCTS FOR THE YEARS 2007 THROUGH 2009 SHALL BE ON A BEST EFFORTS BASIS ONLY,
CONSISTENT WITH SECTION 3.3 OF THE POLYSILICON AGREEMENT. SUBJECT TO THE
PROVISIONS OF THIS SECTION 5 AND THE PARTIES’ AGREEMENT ON WAFER PRICING IN
ACCORDANCE WITH SECTION 3.2, NORSUN SHALL SUPPLY AND SUNPOWER SHALL PURCHASE
WAFERS IN LIEU OF INGOTS IN SATISFACTION OF THEIR ANNUAL QUANTITY COMMITMENTS. 
NO INABILITY TO AGREE ON WAFER QUANTITIES SHALL AFFECT THE PARTIES’ OBLIGATIONS
WITH RESPECT TO INGOTS.


5.2                                 SUBJECT TO THE PARTIES’ AGREEMENT ON PRICING
IN ACCORDANCE WITH SECTION 3.3, AND SUBJECT TO THE PROVISIONS OF THIS SECTION 5,
FOR THE PERIOD FROM JANUARY 1, 2012 THROUGH DECEMBER 31, 2019, EACH FISCAL YEAR
NORSUN SHALL BE OBLIGED TO SUPPLY AND SUNPOWER SHALL BE OBLIGED TO PURCHASE SUCH
SUNPOWER-SOURCED PRODUCT QUANTITIES AS SET FORTH IN THE DELIVERY SCHEDULE
CORRESPONDING TO THE COLUMN ENTITLED “SPWR POLY SUPPLIED” THEREIN (I.E. ***
METRIC TONS). WITH RESPECT TO THIRD PARTY-SOURCED PRODUCT QUANTITIES FOR THE
PERIOD FROM JANUARY 1, 2012 THROUGH DECEMBER 31, 2019, SUBJECT TO THE PARTIES’
AGREEMENT ON PRICING IN ACCORDANCE WITH SECTION 3.3, AND SUBJECT TO THE
PROVISIONS OF THIS SECTION 5, SUCH QUANTITIES FOR EACH FISCAL YEAR SHALL BE
ESTABLISHED BY MUTUAL WRITTEN AGREEMENT.  THE PARTIES SHALL INITIATE DISCUSSIONS
TO ESTABLISH SUCH THIRD PARTY-SOURCED QUANTITIES NO LATER THAN 120 DAYS
PRECEDING ANY FISCAL YEAR TO WHICH SUCH QUANTITIES SHALL APPLY.  IN THE EVENT
THE PARTIES ARE UNABLE TO REACH AGREEMENT NO LATER THAN 15 DAYS PRIOR TO THE
START OF THE APPLICABLE FISCAL YEAR, (A) THE PRODUCT QUANTITIES FOR SUCH FISCAL
YEAR SHALL BE THE SAME AS THE PRECEDING FISCAL YEAR AND (B) IF SUCH INABILITY TO
REACH AGREEMENT ON QUANTITIES CONTINUES THROUGH THE END OF SUCH FISCAL YEAR,
EITHER PARTY MAY TERMINATE THIS AGREEMENT PURSUANT TO SECTION 21.


5.3                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT (INCLUDING BUT NOT LIMITED TO SECTIONS 2.1, 5.1, AND 5.2, AND THE
DELIVERY SCHEDULE), SUNPOWER MAY, WITH RESPECT TO ANY PRODUCT QUANTITY THAT IT
IS OTHERWISE REQUIRED TO PURCHASE PURSUANT TO THIS AGREEMENT, ELIMINATE ITS FIRM
COMMITMENT OBLIGATION TO PURCHASE SUCH QUANTITY IF SUNPOWER CONSENTS TO NORSUN’S
RESALE OF SUCH PRODUCT QUANTITY TO THIRD PARTIES.


5.4                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT (INCLUDING BUT NOT LIMITED TO SECTIONS 2.1, 5.1, AND 5.2, AND THE
DELIVERY SCHEDULE):

 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 

5

--------------------------------------------------------------------------------


 


                                                      A)       IF DELIVERY OF
POLYSILICON FROM SUNPOWER TO NORSUN UNDER THE POLYSILICON AGREEMENT IS DELAYED,
THE DELIVERY DATES FOR A PROPORTIONAL AMOUNT OF SUNPOWER-SOURCED PRODUCTS SHALL
BE POSTPONED FOR THE SAME PERIOD  ACCORDINGLY WITHOUT LIABILITY TO EITHER PARTY
FOR SUCH DELAY (THE AMOUNT OF SUNPOWER-SOURCED PRODUCTS POSTPONED SHALL BE
PROPORTIONAL TO THE DELAYED AMOUNT OF POLYSILICON IN RELATION TO NORSUN’S TOTAL
SILICON SUPPLY FOR ALL SUNPOWER-SOURCED PRODUCTS FOR THE APPLICABLE PERIOD).  IN
NO EVENT SHALL ANY DELAY OF DELIVERY OF POLYSILICON FROM SUNPOWER TO NORSUN
EXCUSE OR OTHERWISE AFFECT NORSUN’S OBLIGATIONS TO PROVIDE THIRD PARTY-SOURCED
PRODUCTS UNDER THIS AGREEMENT.


                                                      B)       IN THE EVENT THAT
THE QUANTITY OF POLYSILICON SUPPLY FROM SUNPOWER UNDER THE POLYSILICON AGREEMENT
IS NOT SUFFICIENT FOR THE MANUFACTURING OF THE SUNPOWER-SOURCED PRODUCTS TO BE
SUPPLIED UNDER THIS AGREEMENT, NORSUN’S OBLIGATION TO DELIVER, AND SUNPOWER’S
OBLIGATION TO PURCHASE (TO THE EXTENT SUCH SHORTFALL RESULTS FROM A
CORRESPONDING SHORTFALL OF POLYSILICON FROM HEMLOCK), SUNPOWER-SOURCED PRODUCTS
UNDER THIS AGREEMENT SHALL BE REDUCED WITHOUT LIABILITY TO EITHER PARTY
PROPORTIONATELY TO SUCH SHORTFALL IN POLYSILICON.  IN NO EVENT SHALL ANY
SHORTFALL IN DELIVERY OF POLYSILICON FROM SUNPOWER TO NORSUN EXCUSE OR OTHERWISE
AFFECT NORSUN’S OBLIGATIONS TO PROVIDE THIRD PARTY-SOURCED PRODUCTS UNDER THIS
AGREEMENT.


                                                      C)       UNTIL NORSUN HAS
ESTABLISHED SUFFICIENT WAFER MANUFACTURING CAPACITY AT ITS ÅRDAL (NORWAY) PLANT,
NORSUN SHALL DELIVER SQUARED INGOTS TO SUNPOWER UNLESS THE PARTIES AGREE TO SHIP
AS-GROWN OR GROUND ROUND INGOTS IN ADDITION TO, OR IN LIEU OF, SQUARED INGOTS. 
SUBJECT TO THE PARTIES’ ABILITY TO AGREE ON WAFER PRICING IN ACCORDANCE WITH
SECTION 3.2 AND/OR 3.3 , NORSUN SHALL DELIVER WAFERS TO SUNPOWER WHEN SUCH
CAPACITY HAS BEEN ESTABLISHED.  NORSUN WILL USE ITS BEST EFFORTS TO ESTABLISH
WAFER MANUFACTURING CAPACITY NO LATER THAN SEPTEMBER 30, 2008.  IN THE EVENT
NORSUN IS UNABLE TO DELIVER WAFERS PER SUNPOWER’S SPECIFICATIONS AT ANY TIME
DURING THE TERM, NORSUN SHALL FULFILL ITS ANNUAL QUANTITY OBLIGATIONS THROUGH
ITS DELIVERY OF INGOTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NO
INABILITY OF THE PARTIES TO AGREE ON PRICING OR QUANTITIES FOR WAFERS DURING THE
TERM SHALL AFFECT THE PARTIES’ OBLIGATIONS WITH RESPECT TO INGOTS UNDER THIS
AGREEMENT.


5.5                                 SUBJECT TO THE PROVISIONS OF SECTIONS 5.3
AND 5.4, EITHER PARTY SHALL BE ENTITLED TO SEEK RECOVERY OF ITS DAMAGES FOR
FAILURE BY THE OTHER PARTY TO FULFILL ITS ANNUAL FIRM COMMITMENT OBLIGATIONS TO
THE EXTENT DESCRIBED IN SECTIONS 5.1 AND 5.2 WITH RESPECT TO ANY FISCAL YEAR.


5.6                                 PURSUANT TO THE POLYSILICON AGREEMENT
SECTION 9, NORSUN HAS ACKNOWLEDGED THAT SUNPOWER WILL BE CONTRACTING WITH
HEMLOCK SEMICONDUCTOR CORPORATION (“HEMLOCK”) TO EXPAND HEMLOCK’S MANUFACTURING
FACILITY (THE “EXPANDED MANUFACTURING FACILITY”) IN ORDER TO PRODUCE THE
POLYSILICON TO BE SUPPLIED UNDER THE POLYSILICON AGREEMENT. NORSUN ACKNOWLEDGES
THE POSSIBILITY OF DELAYS OR FAILURES IN HEMLOCK COMPLETING THE EXPANDED
MANUFACTURING FACILITY AND EXPRESSLY AGREES THAT NOTWITHSTANDING ANYTHING IN
THIS AGREEMENT TO THE CONTRARY, SUNPOWER SHALL HAVE NO LIABILITY TO NORSUN FOR
ANY SUCH DELAY OR FAILURE, INCLUDING FOR ANY SHORTFALLS IN DELIVERY OF
POLYSILICON RESULTING THEREFROM.

 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 

6

--------------------------------------------------------------------------------


 


6.                                       PURCHASE ORDERS


6.1                                 SUNPOWER SHALL NO LATER THAN 30 DAYS PRIOR
TO EACH FISCAL YEAR ISSUE PURCHASE ORDERS (“PURCHASE ORDERS”) FOR A TOTAL OF THE
ANNUAL QUANTITY FOR SUCH FISCAL YEAR.


6.2                                 EACH MONTH NORSUN SHALL ISSUE A RELEASE
IDENTIFYING THE MONTHLY QUANTITIES OF PRODUCTS TO BE DELIVERED.  SUCH RELEASE
SHALL BE CONSISTENT WITH THE DELIVERY SCHEDULE OF POLYSILICON RECEIVED BY
SUNPOWER FROM ITS SUPPLIERS AND WITH THE ANNUAL QUANTITIES SET FORTH IN SCHEDULE
2.


6.3                                 THE PURCHASE ORDERS SHALL, UNLESS OTHERWISE
AGREED IN WRITING BETWEEN THE PARTIES BE ISSUED MONTHLY AND SHALL AT A MINIMUM
CONTAIN THE FOLLOWING INFORMATION: (I) REFERENCE TO THIS AGREEMENT, (II)
IDENTIFICATION OF THE PRODUCTS BY PROPER NAME, PRICE, AND ANNUAL QUANTITY, (III)
DELIVERY INSTRUCTION AND DELIVERY PLACE, AND (IV) ISSUE DATE.  THE PURCHASE
ORDERS SHALL BE SENT BY ORDINARY MAIL, AND A COPY SHALL BE FORWARDED TO NORSUN
ON THE ISSUE DATE EITHER BY E-MAIL OR TELEFAX. FOR THE PERIOD FROM JANUARY 1,
2011 THROUGH DECEMBER 31, 2019, A PURCHASE ORDER SHALL BE BINDING FOR SUNPOWER
ONLY AFTER IT IS RECEIVED AND ITS CONDITIONS HAVE BEEN CONFIRMED BY NORSUN.


6.4                                 A PURCHASE ORDER SHALL BE SENT BY E-MAIL, OR
ALTERNATIVELY TELEFAX, AND REGULAR MAIL. IF NO OBJECTION TO THE PURCHASE ORDER
HAS BEEN RAISED BY NORSUN WITHIN 15 DAYS AFTER SUNPOWER’S ISSUE DATE, THEN SUCH
PURCHASE ORDER SHALL BE DEEMED ACCEPTED BY NORSUN.

 


7.                                       DISCREPANCIES


7.1                                 IN THE EVENT OF A DISCREPANCY BETWEEN THE
TERMS AND CONDITIONS OF THIS AGREEMENT AND THE INDIVIDUAL PURCHASE ORDER, THE
TERMS AND CONDITIONS OF THIS AGREEMENT SHALL PREVAIL UNLESS THE PARTIES IN
WRITING EXPRESSLY AGREE OTHERWISE.


8.                                       DELIVERY


8.1                                 THE PRODUCTS SHALL BE DELIVERED FCA AARDAL,
NORWAY (INCOTERMS 2000).  SUNPOWER SHALL INSTRUCT NORSUN ON THE DELIVERY
LOCATION FOR EACH SHIPMENT.  IN THE EVENT PRODUCTS ARE DELIVERED MORE THAN FOUR
(4) WEEKS FOLLOWING THE DELIVERY DATE REQUESTED BY SUNPOWER, NORSUN AGREES TO
IMMEDIATELY DEDICATE ITS ENTIRE FACTORY PRODUCTION TO FULFILLING SUNPOWER’S
DELIVERY, AND SHIP SUCH PRODUCTS VIA AIR FREIGHT TO A DELIVERY LOCATION THEN
REQUESTED BY SUNPOWER AT NORSUN’S EXPENSE.  IF PRODUCTS  ARE NOT DELIVERED
WITHIN SIX (6) WEEKS FOLLOWING THE REQUESTED DELIVERY DATE, NORSUN WILL PAY
SUNPOWER LIQUIDATED DAMAGES  AT A RATE OF *** PERCENT (***%) OF THE GROSS
PURCHASE PRICE APPLICABLE TO SUCH SHIPMENT PER WEEK THEREAFTER, UP TO A MAXIMUM
OF *** PERCENT (***%) OF SUCH PURCHASE PRICE, PROVIDED, HOWEVER, THAT THE
LIQUIDATED DAMAGES SHALL NOT APPLY AND SUNPOWER SHALL BE ENTITLED TO FULL
COMPENSATION IN THE EVENT THAT NORSUN’S FAILURE TO DELIVER IS CAUSED BY GROSS
NEGLIGENCE OR WILFUL MISCONDUCT.  THE FOREGOING LIQUIDATED DAMAGES ADDRESS LATE
DELIVERY SHIPMENTS ONLY AND ARE INDEPENDENT OF NORSUN’S LIABILITY (IF ANY) AND
SUNPOWER’S CORRESPONDING ABILITY TO RECOVER DAMAGES,  FOR NORSUN’S FAILURE TO
DELIVER ITS MINIMUM ANNUAL QUANTITY COMMITMENTS PURSUANT TO SECTION 5.1AND 5.2
OF THIS AGREEMENT.

 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 

7

--------------------------------------------------------------------------------


 


8.2                                 TITLE TO THE PRODUCTS SHALL PASS TO SUNPOWER
SIMULTANEOUSLY WITH RISK OF LOSS UNDER FCA AARDAL, NORWAY (INCOTERMS 2000).


8.3                                 A CONFORMANCE CERTIFICATE SHALL BE ISSUED BY
NORSUN TO SUNPOWER FOR EACH DELIVERY OF PRODUCTS. THE PARAMETERS SHOWN IN THE
DELIVERY CERTIFICATE ARE OUTLINED IN SCHEDULE 1.

 


9.                                       PACKAGING AND SHIPPING


9.1                                 NORSUN SHALL BEAR ALL COSTS ASSOCIATED WITH
PACKAGING OR STORING THE PRODUCTS UNTIL DELIVERY TO SUNPOWER PURSUANT TO THE
DELIVERY TERMS SPECIFIED IN SECTION 8. ALL PRODUCTS SHALL BE PACKAGED, MARKED,
AND OTHERWISE PREPARED IN ACCORDANCE WITH GOOD COMMERCIAL PRACTICES TO REDUCE
THE RISK OF DAMAGE AND TO BE PACKAGED IN THE SMALLEST COMMERCIALLY ACCEPTABLE
FORM IN ORDER TO ENABLE SUNPOWER TO OBTAIN THE LOWEST SHIPPING RATES POSSIBLE
(BASED ON VOLUME METRIC DIMENSIONS) AND IN ACCORDANCE WITH ALL APPLICABLE
FEDERAL, STATE AND LOCAL PACKAGING AND TRANSPORTATION LAWS AND REGULATIONS. AN
ITEMIZED PACKING LIST SHALL ACCOMPANY EACH SHIPMENT.  OTHER OR SPECIAL PACKAGING
AND SHIPPING REQUIREMENTS ARE SET FORTH ON SCHEDULE 1.


9.2                                 NORSUN SHALL ESTABLISH REASONABLE CONTROL
ROUTINES IN ORDER TO ENSURE PUNCTUAL DELIVERY OF THE PRODUCTS AT THE AGREED TIME
AND WITHOUT ANY DEFECTS OR NON-CONFORMITIES.


9.3                                 A SHIPMENT NOTICE SHALL BE SUBMITTED FROM
NORSUN TO SUNPOWER BY TELEFAX OR OTHER MEANS OF COMMUNICATIONS, AT THE LATEST ON
THE SHIPMENT DATE, INCLUDING:

a)          Purchase Order No.

b)          Brief description of Product

c)           Invoice amount

d)          Number of packages

e)           Gross weight (total) kilos

f)           Packing List describing in detail the content of each package


9.4                                 A DELIVERY CERTIFICATE SHALL BE ISSUED BY
NORSUN TO SUNPOWER FOR EACH SHIPMENT OF PRODUCTS.

 


10.                                 INSPECTION


10.1                           AN INSPECTION OF THE APPEARANCE OF THE PACKAGE
SHALL BE MADE BY SUNPOWER WITHIN *** AFTER DELIVERY OF PRODUCTS. IN CASE THE
PACKAGE HAS ANY DAMAGE, SUNPOWER SHALL NOTIFY NORSUN . IF NORSUN HAS NOT
RECEIVED A WRITTEN NOTIFICATION WITHIN *** AFTER THE DELIVERY, THE INSPECTION OF
APPEARANCE OF THE PACKAGE SHALL BE REGARDED AS ACCEPTED.


10.2                           THE FINAL INSPECTION OF THE PRODUCTS WILL TAKE
PLACE BY SUNPOWER WITHIN AND NOT LATER THAN *** AFTER THE DELIVERY DATE. IF THE
PRODUCT DOES NOT MEET THE

 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 

8

--------------------------------------------------------------------------------


 


SCHEDULE 1 SPECIFICATIONS, SUNPOWER SHALL NOTIFY AND SUBMIT TO NORSUN
DOCUMENTARY EVIDENCE OF THE RESULT OF THE FINAL INSPECTION WHEREUPON NORSUN
SHALL HAVE THE RIGHT TO UNDERTAKE ITS OWN INSPECTION.


 


10.3                           IN THE EVENT THAT THE PRODUCTS DO NOT MEET THE
SCHEDULE 1 SPECIFICATIONS, SUNPOWER SHALL HAVE THE RIGHT PURSUANT TO SECTION 12
TO REJECT SUCH DEFECTIVE PRODUCTS AND RETURN THEM TO NORSUN. THE DEFECTIVE
PRODUCTS SHALL BE REPLACED BY NORSUN ACCORDING TO THE REJECTED MATERIAL
ADMINISTRATION (RMA) PROCEDURE. NORSUN SHALL EXAMINE AND JUDGE THE RETURNED
PRODUCTS WITHIN *** AFTER RECEIPT.  NORSUN SHALL BEAR ANY AND ALL COSTS AND
EXPENSES INCURRED BY SUNPOWER RELATED TO THE RETURN OF THE DEFECTIVE PRODUCTS
AND SHALL PROVIDE SUCH REMEDIES AS SET FORTH IN SECTION 12.2.


10.4                           ALL MANUFACTURING FACILITIES OF NORSUN SHALL BE
SUBJECT TO QUALITY ASSURANCE AUDITS BY SUNPOWER AT ALL REASONABLE TIMES AND
PLACES. IF SUCH AUDIT IS MADE ON NORSUN’S PREMISES, NORSUN SHALL PROVIDE WITHOUT
ADDITIONAL CHARGE, ALL REASONABLE FACILITIES AND ASSISTANCE FOR SUCH AUDIT.  ALL
QUALITY ASSURANCE RECORDS RELATING TO THE PRODUCTS SHALL BE AVAILABLE TO
SUNPOWER DURING THE PERFORMANCE OF THIS AGREEMENT.  NOTHING HEREIN SHALL REQUIRE
NORSUN TO DISCLOSE CONFIDENTIAL INFORMATION RELATING TO TECHNOLOGY LICENSED TO
NORSUN BY THIRD PARTIES.

 


11.                                 CONFIDENTIALITY


11.1                           THE PARTIES ACKNOWLEDGE AND AGREE THAT THE TERMS
OF THIS AGREEMENT AND CERTAIN INFORMATION EXCHANGED BETWEEN THEM PERTAINING TO
THIS AGREEMENT, INCLUDING INFORMATION REGARDING RESEARCH, TECHNOLOGY, PRODUCT
DEVELOPMENTS, MARKETING PLANS OR CONDITIONS, PRODUCTS, BUSINESS STRATEGIES, AND
THE LIKE, CONSTITUTE “CONFIDENTIAL INFORMATION” OF THE PARTY DISCLOSING THE
INFORMATION.  THE PURPOSE OF THE EXCHANGE OF THE CONFIDENTIAL INFORMATION” IS TO
ALLOW THE PARTIES TO MEET THEIR OBLIGATIONS AND RESPONSIBILITIES UNDER THIS
AGREEMENT.  DURING THE TERM OF THIS AGREEMENT, AND FOR A PERIOD OF 15 YEARS
FOLLOWING ITS TERMINATION OR EXPIRATION, EXCEPT AS REQUIRED BY APPLICABLE LAW,
REGULATION OR RULES OF ANY SECURITIES EXCHANGE, THE PARTY RECEIVING ANY
CONFIDENTIAL INFORMATION, AND ITS EMPLOYEES, ATTORNEYS, FINANCIAL ADVISORS,
OFFICERS, DIRECTORS AND SHAREHOLDERS WHO SHALL RECEIVE SUCH CONFIDENTIAL
INFORMATION SHALL NOT, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE DISCLOSING
PARTY, USE, DIVULGE, DISCLOSE OR COMMUNICATE, TO ANY PERSON, FIRM, CORPORATION
OR ENTITY, IN ANY MANNER WHATSOEVER, THE TERMS OF THIS AGREEMENT OR ANY
CONFIDENTIAL INFORMATION OF THE DISCLOSING PARTY; PROVIDED, HOWEVER, THAT EACH
PARTY MAY USE, DIVULGE, DISCLOSE OR COMMUNICATE THE TERMS OF THIS AGREEMENT OR
CONFIDENTIAL INFORMATION OF THE DISCLOSING PARTY TO WHOLLY-OWNED OR MAJORITY
OWNED SUBSIDIARIES IF SUCH SUBSIDIARIES UNDERTAKE TO KEEP SUCH INFORMATION
STRICTLY CONFIDENTIAL IN ACCORDANCE WITH THIS SECTION 9 AND EACH SUBSIDIARY HAS
A “NEED TO KNOW”.  THE PARTIES WILL BE LIABLE FOR ANY BREACH OF THIS SECTION 9
BY ANY OF THEIR RESPECTIVE WHOLLY-OWNED OR MAJORITY OWNED SUBSIDIARIES.  EACH
PARTY FURTHER AGREES TO USE THE SAME DEGREE OF CARE TO AVOID PUBLICATION OR
DISSEMINATION OF THE CONFIDENTIAL INFORMATION DISCLOSED TO SUCH PARTY UNDER THIS
AGREEMENT AS IT EMPLOYS WITH RESPECT TO ITS OWN CONFIDENTIAL INFORMATION, BUT AT
ALL TIMES SHALL USE AT LEAST REASONABLE CARE TO PROTECT AGAINST DISCLOSURE.


11.2                           CONFIDENTIAL INFORMATION DOES NOT AND SHALL NOT
INCLUDE INFORMATION THAT:

 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 

9

--------------------------------------------------------------------------------


 


11.2.1                            WAS ALREADY KNOWN TO THE RECEIVING PARTY AT
THE TIME SUCH INFORMATION IS DISCLOSED BY THE OTHER PARTY;


11.2.2                            WAS OR BECAME PUBLICLY KNOWN THROUGH NO
WRONGFUL ACT OF THE RECEIVING PARTY;


11.2.3                            WAS RIGHTFULLY RECEIVED FROM A THIRD PARTY
WITHOUT RESTRICTION;


11.2.4                            WAS INDEPENDENTLY DEVELOPED BY THE RECEIVING
PARTY;


11.2.5                            WAS APPROVED FOR RELEASE BY WRITTEN
AUTHORIZATION OF THE PARTY DISCLOSING SUCH INFORMATION UNDER THIS AGREEMENT; OR


11.2.6                            WAS REQUIRED BY LEGAL OR FINANCIAL REPORTING
PURPOSES TO BE DISCLOSED; PROVIDED, HOWEVER, THAT THE PARTY BEING REQUIRED TO
DISCLOSE SHALL, IF CIRCUMSTANCES PERMIT, PROVIDE ADVANCED NOTICE TO THE OTHER
PARTY.

 


12.                                 WARRANTY


12.1                           NORSUN WARRANTS THAT THE PRODUCTS WILL BE FREE
FROM DEFECTS AND WORKMANSHIP, AND CONFORM TO THE SPECIFICATIONS SET FORTH IN
SCHEDULE 1, PROVIDED THAT NORSUN IS NOTIFIED OF ANY DEFECTS OR NON-CONFORMITY
WITHIN THIRTY (30) DAYS AFTER DELIVERY AND THAT THE DEFECT OR NON-CONFORMITY IS
SHOWN TO BE DUE TO NORSUN’S FAULTY DESIGN, WORKMANSHIP, MATERIAL OR PACKAGING.


12.2                           IF ANY PRODUCTS FAIL TO CONFORM TO THIS WARRANTY,
THEN NORSUN WILL, AT SUNPOWER’S OPTION, EITHER REFUND OR REPLACE SUCH PRODUCTS. 
FOR VALID WARRANTY CLAIMS ALL ASSOCIATED SHIPPING AND RETURN COSTS SHALL BE PAID
BY NORSUN.

 


13.                                 INDEMNIFICATION


13.1                           NORSUN SHALL INDEMNIFY SUNPOWER AGAINST ANY AND
ALL COSTS, LOSS AND LIABILITY FOR ALL PERSONAL INJURY AND PROPERTY DAMAGE CAUSED
BY THE PRODUCTS (WHETHER PERFORMED ON THE PREMISES OF NORSUN OR SUNPOWER OR
ELSEWHERE) AND SHALL DEFEND AT ITS SOLE COST AND EXPENSE ANY ACTION BROUGHT
AGAINST SUNPOWER AS A RESULT OF ANY SUCH PERSONAL INJURY OR PROPERTY DAMAGE. 
NORSUN SHALL CARRY AND MAINTAIN INSURANCE COVERAGE SATISFACTORY TO COVER THE
ABOVE, AND UPON SUNPOWER’S REQUEST, SHALL FURNISH SUNPOWER WITH EVIDENCE OF SUCH
INSURANCE.


13.2                           NORSUN SHALL DEFEND, AT ITS OWN EXPENSE, ANY SUIT
OR CLAIM THAT MAY BE INSTITUTED AGAINST SUNPOWER OR ANY CUSTOMER OF SUNPOWER FOR
ALLEGED INFRINGEMENT OF PATENTS, TRADE SECRETS, COPYRIGHTS OR OTHER INTELLECTUAL
PROPERTY RIGHTS RELATING TO THE MAINTENANCE, SALE OR USE OF THE PRODUCTS, AND
NORSUN SHALL INDEMNITY SUNPOWER AND ITS CUSTOMERS FOR ALL COSTS AND DAMAGES
ARISING OUT OF SUCH ALLEGED INFRINGEMENT.

 


14.                                 FORCE MAJEURE


14.1                           NEITHER PARTY SHALL BE LIABLE FOR DELAYS OR
FAILURES IN PERFORMANCE OF THEIR OBLIGATIONS

 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 

10

--------------------------------------------------------------------------------


 


UNDER THIS AGREEMENT ARISING OUT OF OR RESULTING FROM ACTS OF GOD, ACTS OF THE
OTHER PARTY, ACTS OF THE GOVERNMENT, THE PUBLIC ENEMY OR EVENTS OF WAR, FIRE,
FLOOD, EPIDEMICS, QUARANTINE RESTRICTIONS, STRIKES, OR FREIGHT EMBARGOES (EACH A
“FORCE MAJEURE EVENT”).

 


14.2                           IN THE EVENT OF ANY FORCE MAJEURE EVENT, THE
UNAFFECTED PARTY SHALL HONOR ITS OBLIGATIONS HEREUNDER AS SOON AS THE AFFECTED
PARTY IS ABLE TO PERFORM.

 

 


15.                                 ASSIGNMENT

 


15.1                           NO ASSIGNMENT OF THE AGREEMENT OR OF ANY RIGHT OR
OBLIGATION UNDER THE AGREEMENT SHALL BE MADE BY EITHER OF THE PARTIES WITHOUT
THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, SUCH CONSENT SHALL NOT TO BE
UNREASONABLY WITHHELD OR DELAYED.  IN THE EVENT OF A PROPER ASSIGNMENT, THE
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE ASSIGNING
PARTY’S SUCCESSORS AND ASSIGNS.

 

 

16.                               NO PARTNERSHIP OR AGENCY

 


16.1                           NOTHING IN THIS AGREEMENT SHALL CONSTITUTE, OR BE
DEEMED TO CONSTITUTE, A PARTNERSHIP OR AGENCY BETWEEN THE PARTIES.

 

 


17.                                 NOTICES

 


17.1                           ANY COMMUNICATION WHICH IS REQUIRED OR PERMITTED
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF
DELIVERED PERSONALLY, TELEFAXED (AND WITH A CONFIRMATION COPY ALSO SENT BY
MAIL), DELIVERED BY A REPUTABLE COMMERCIAL COURIER SERVICE OR MAILED, ALWAYS
WITH RECEIPT ACKNOWLEDGED, TO THE REGISTERED ADDRESS OF EITHER PARTY AS SET
FORTH HEREIN OR TO SUCH OTHER REGISTERED ADDRESS AS FOLLOWS FROM A PRIOR
NOTIFICATION TO THE OTHER PARTY BY THE RECEIVING PARTY.

 


18.                                 ENTIRE AGREEMENT

 


18.1                           THIS AGREEMENT CONSTITUTES THE ENTIRE
UNDERSTANDING BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER OF THE
AGREEMENT AND SUPERSEDES ANY PRIOR DISCUSSIONS, NEGOTIATIONS, AGREEMENTS,
MEMORANDA OF UNDERSTANDING AND THE LIKE.  MODIFICATIONS TO THE AGREEMENT MAY BE
MADE ONLY IN WRITING AND SIGNED BY EACH PARTY.  IF ONE OR MORE OF THE PROVISIONS
OF THIS AGREEMENT SHALL BE FOUND, BY A COURT WITH JURISDICTION, TO BE ILLEGAL,
INVALID OR UNENFORCEABLE, IT SHALL NOT AFFECT THE LEGALITY, VALIDITY OR
ENFORCEABILITY OF ANY OF THE REMAINING PROVISIONS OF THIS AGREEMENT.  THE
PARTIES AGREE TO ATTEMPT TO SUBSTITUTE FOR ANY ILLEGAL, INVALID OR UNENFORCEABLE
PROVISION A LEGAL, VALID OR ENFORCEABLE PROVISION THAT ACHIEVES TO THE GREATEST
EXTENT POSSIBLE THE ECONOMIC OBJECTIVES OF THE ILLEGAL, INVALID OR UNENFORCEABLE
PROVISION.

 

 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 

11

--------------------------------------------------------------------------------


 


19.                                 POLYSILICON AGREEMENT

 


19.1                           THE PARTIES ACKNOWLEDGE THAT THIS AGREEMENT IS
ENTERED IN RELIANCE UPON THE EXECUTION AND CONTINUING EFFECTIVENESS OF THE
POLYSILICON AGREEMENT.  ACCORDINGLY, TO THE EXTENT ANY MODIFICATIONS ARE MADE TO
THE PROVISIONS OF THE POLYSILICON AGREEMENT, THE PARTIES WILL IN GOOD FAITH
CONSIDER APPROPRIATE MODIFICATIONS TO THE PROVISIONS OF THIS AGREEMENT.  THE
PARTIES ALSO ACKNOWLEDGE THAT NORSUN’S OBLIGATIONS TO DELIVER TO SUNPOWER THIRD
PARTY-SOURCED PRODUCTS ARE INDEPENDENT OF ANY RELIANCE NORSUN PLACES UPON THE
POLYSILICON AGREEMENT.

 

 


20.                                 WAIVER

 


20.1                           EITHER PARTY’S FAILURE TO EXERCISE A RIGHT OR
REMEDY OR SUCH PARTY’S ACCEPTANCE OF A PARTIAL OR DELINQUENT PAYMENT OR DELIVERY
SHALL NOT OPERATE AS A WAIVER OF ANY OF SUCH PARTY’S RIGHTS OR THE OTHER PARTY’S
OBLIGATIONS UNDER THE AGREEMENT AND SHALL NOT CONSTITUTE A WAIVER OF SUCH
PARTY’S RIGHT TO DECLARE AN IMMEDIATE OR A SUBSEQUENT DEFAULT.

 

 


21.                                 TERM AND TERMINATION

 


21.1                           THIS AGREEMENT COMMENCES ON THE EFFECTIVE DATE,
AND CONTINUES TO REMAIN IN FORCE AND EFFECT UNTIL DECEMBER 31, 2019 (THE
“TERM”), AT WHICH TIME THIS AGREEMENT MAY BE EXTENDED WITH THE MUTUAL AGREEMENT
OF BOTH PARTIES.

 


21.2                           THE PARTIES EXPRESSLY AGREE THAT NORSUN IS
OBLIGATED TO SUPPLY AND SUNPOWER IS OBLIGATED TO PURCHASE THE PRODUCTS AT THE
CONTRACTED PRICES AND QUANTITIES PURSUANT TO SECTIONS 3.1 AND 5.1 THROUGH 2011,
AND THEREAFTER THROUGH 2019 AS AGREED TO EACH FISCAL YEAR PURSUANT TO SECTIONS
3.2 AND 5.2.  ACCORDINGLY, THE BASIS AND CIRCUMSTANCES UNDER WHICH THE PARTIES
CAN TERMINATE THIS AGREEMENT PRIOR TO THE EXPIRATION OF THE TERM OF THIS
AGREEMENT IS EXPRESSLY LIMITED TO THE TERMS OF THIS SECTION 21.

 


21.3                           TERMINATION BY NORSUN.  NORSUN MAY, AT ITS
OPTION, TERMINATE THIS AGREEMENT ONLY UPON ONE OF THE FOLLOWING EVENTS:

 


A)             UPON THE EVENT OF A MATERIAL BREACH BY SUNPOWER OF ITS
OBLIGATIONS UNDER THIS AGREEMENT (OTHER THAN A MATERIAL BREACH TRIGGERED BY A
FORCE MAJEURE EVENT, WHICH SHALL BE SOLELY ADDRESSED IN SECTION 14), PROVIDED
THAT (I) NORSUN SUBMITS A WRITTEN NOTICE OF SUCH BREACH TO SUNPOWER, AND (II)
SUNPOWER FAILS TO CURE SUCH BREACH WITHIN NINETY (90) DAYS OF RECEIPT OF THE
WRITTEN NOTICE OF BREACH.  IF SUNPOWER RECTIFIES ANY SUCH BREACH WITHIN SUCH
PERIOD, THEN SUNPOWER’S BREACH SHALL BE DEEMED CURED AND NORSUN SHALL NOT BE
ENTITLED TO TERMINATE THIS AGREEMENT;

 

 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 

12

--------------------------------------------------------------------------------


 


B)             UPON THE EVENT THAT THE PARTIES ARE UNABLE TO AGREE ON PRICING
PURSUANT TO SECTION 3.3(B) OR QUANTITIES FOR THIRD PARTY-SOURCED PRODUCTS
PURSUANT TO SECTION 5.2(B),  SUCH   TERMINATION  BEING  EFFECTIVE   AS   OF  
THE EXPIRATION OF  THE TWELVE-MONTH PERIOD REFERENCED THEREIN; OR

 


C)              UPON THE TERMINATION OF THE POLYSILICON AGREEMENT BY NORSUN
PURSUANT TO SECTION 10.2(A) THEREOF.

 


21.4                           TERMINATION BY SUNPOWER.  SUNPOWER MAY, AT ITS
OPTION, TERMINATE THIS AGREEMENT UPON ONE OF THE FOLLOWING EVENTS:

 


A)             UPON THE EVENT OF A MATERIAL BREACH BY NORSUN OF ITS OBLIGATIONS
UNDER THIS AGREEMENT (OTHER THAN A MATERIAL BREACH TRIGGERED BY A FORCE MAJEURE
EVENT, WHICH SHALL BE SOLELY ADDRESSED IN SECTION 14), PROVIDED THAT (I)
SUNPOWER SUBMITS A WRITTEN NOTICE OF SUCH BREACH TO NORSUN, AND (II) NORSUN
FAILS TO CURE SUCH BREACH WITHIN NINETY (90) DAYS OF RECEIPT OF THE WRITTEN
NOTICE OF BREACH.   IF NORSUN RECTIFIES ANY SUCH BREACH WITHIN SUCH PERIOD, THEN
NORSUN’S BREACH SHALL BE DEEMED CURED AND SUNPOWER SHALL NOT BE ENTITLED TO
TERMINATE THIS AGREEMENT;

 


B)             UPON THE EVENT THAT THE PARTIES ARE UNABLE TO AGREE ON PRICING
PURSUANT TO SECTION 3.3(B) OR QUANTITIES FOR THIRD PARTY-SOURCED PRODUCTS
PURSUANT TO SECTION 5.2(B), SUCH TERMINATION BEING EFFECTIVE AS OF THE
EXPIRATION OF THE TWELVE-MONTH PERIOD REFERENCED THEREIN;

 


C)              IN THE EVENT THAT NORSUN, DUE TO REASONS NOT DEEMED AS FORCE
MAJEURE IN ACCORDANCE WITH SECTION 14, RESOLVES TO CEASE ITS INGOT OR WAFER
MANUFACTURING FOR SUNPOWER’S BENEFIT PERMANENTLY OR FOR A PERIOD EXCEEDING 90
DAYS; OR

 


D)             UPON THE TERMINATION OF THE POLYSILICON AGREEMENT BY NORSUN
PURSUANT TO SECTION 10.2(A) THEREOF.

 


21.5                           SECTIONS 1, 4 (TO THE EXTENT OF ANY DUE AND
UNPAID INVOICES), 11 THROUGH 18, AND 20 THROUGH 25 SHALL SURVIVE ANY TERMINATION
OF THIS AGREEMENT.

 

 


22.                                 ATTORNEYS FEES AND COSTS

 


22.1                           THE PARTIES SHALL BEAR THEIR OWN EXPENSES
INCURRED IN CONNECTION WITH THE NEGOTIATION AND EXECUTION OF THIS AGREEMENT.

 

 


23.                                 DOLLARS

 


23.1                           ALL REFERENCES TO MONETARY AMOUNTS SHALL BE IN
U.S. DOLLARS.

 

 


24.                                 AGREEMENT PREPARATION

 


24.1                           THIS AGREEMENT SHALL BE CONSIDERED FOR ALL
PURPOSES AS PREPARED THROUGH THE JOINT EFFORTS OF THE PARTIES AND SHALL NOT BE
CONSTRUED AGAINST ONE PARTY OR THE OTHER AS A

 

 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 

13

--------------------------------------------------------------------------------


 


RESULT OF THE MANNER IN WHICH THIS AGREEMENT WAS NEGOTIATED, PREPARED, DRAFTED
OR EXECUTED.

 

 


25.                                 GOVERNING LAW AND DISPUTE RESOLUTION

 


25.1                           THE AGREEMENT IS MADE IN, AND SHALL BE GOVERNED
AND CONTROLLED IN ALL RESPECTS BY THE LAWS OF THE STATE OF MICHIGAN, USA
(SPECIFICALLY DISCLAIMING THE U.N. CONVENTION CONTRACTS FOR THE INTERNATIONAL
SALE OF GOODS). ALL DISPUTES, INCLUDING INTERPRETATION, ENFORCEABILITY,
VALIDITY, AND CONSTRUCTION, SHALL BE DETERMINED UNDER THE LAW OF THE STATE OF
MICHIGAN, USA, WITHOUT REGARD TO ANY CONFLICT OF LAW PROVISIONS.

 


25.2                           THE PARTIES SUBMIT TO THE EXCLUSIVE JURISDICTION
AND VENUE OF THE U.S. DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN FOR
ALL DISPUTES ARISING, DIRECTLY OR INDIRECTLY, UNDER THIS AGREEMENT.

 

 

* * *

 

 

IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the
Effective Date.

 

 

 

For and on behalf of

 

For and on behalf of

 

 

 

 

 

NorSun AS

 

SunPower Corporation

 

 

 

 

 

/s/ GRETE SONSTEBY

 

/s/ THOMAS WERNER

 

Name: Grete Sonsteby

 

Name: Thomas Werner

 

Title: Chairman of the Board

 

Title: Chief Executive Officer

 

 

 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 

14

--------------------------------------------------------------------------------


 

SCHEDULE NO. 1 SPECIFICATION OF INGOTS AND WAFERS

 

 

See SunPower Squared Ingot spec #001-07689 Rev A

 

 

See SunPower Wafer spec #001-07686 Rev A.

 

***

 

 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 

15

--------------------------------------------------------------------------------


 

SCHEDULE NO. 2 PRICES , QUANTITIES, YIELD/RATIO

LIMITS, AND DELIVERY SCHEDULE

 

Year

 

Month

 

Poly Price

 

Conversion
Price

 

Conversion
Ratio

 

SPWR Poly
Supplied

 

Norsun
Poly
Supplied

 

Total Poly
Volume

 

Ratio Ingot
Volume to be
delivered

 

Norsun's
Price of
Slabbed
Ingot

 

2007

 

Oct

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Nov

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Dec

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

2008

 

Jan

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Feb

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Mar

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Apr

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

May

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Jun

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Jul

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Aug

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Sept

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Oct

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Nov

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Dec

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

2009

 

Jan

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Feb

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Mar

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Apr

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

May

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Jun

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Jul

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Aug

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Sept

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Oct

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Nov

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Dec

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

2010

 

Jan

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Feb

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Mar

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Apr

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

May

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Jun

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Jul

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Aug

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Sept

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Oct

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Nov

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Dec

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

2011

 

Jan

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Feb

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Mar

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Apr

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

May

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Jun

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Jul

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Aug

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Sept

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Oct

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Nov

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

Dec

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

2012

 

 

 

***

 

TBN

 

 

 

***

 

TBN

 

 

 

 

 

TBN

 

2013

 

 

 

***

 

TBN

 

 

 

***

 

TBN

 

 

 

 

 

TBN

 

2014

 

 

 

***

 

TBN

 

 

 

***

 

TBN

 

 

 

 

 

TBN

 

2015

 

 

 

***

 

TBN

 

 

 

***

 

TBN

 

 

 

 

 

TBN

 

2016

 

 

 

***

 

TBN

 

 

 

***

 

TBN

 

 

 

 

 

TBN

 

2017

 

 

 

***

 

TBN

 

 

 

***

 

TBN

 

 

 

 

 

TBN

 

2018

 

 

 

***

 

TBN

 

 

 

***

 

TBN

 

 

 

 

 

TBN

 

2019

 

 

 

***

 

TBN

 

 

 

***

 

TBN

 

 

 

 

 

TBN

 

 

--------------------------------------------------------------------------------

“TBN” means to be negotiated in accordance with the Agreement.

 

16

--------------------------------------------------------------------------------